
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(c)

      






CREDIT AGREEMENT

dated as of

December 31, 2004

among

Tenet Healthcare Corporation,

The Lenders,

Citicorp USA, Inc.,
as Syndication Agent

and

Bank of America, N.A.
as Administrative Agent and LC Issuing Bank

--------------------------------------------------------------------------------

Arranged by:

Banc of America Securities LLC
and
Citigroup Global Markets Inc.
as Joint Lead Arrangers and Joint Book Managers








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE 1 DEFINITIONS
 
1   Section 1.01   Definitions.   1   Section 1.02   Accounting Terms and
Determinations.   8
ARTICLE 2 THE LETTERS OF CREDIT
 
9   Section 2.01   Letters of Credit.   9   Section 2.02   Termination or
Reduction of Commitments.   14   Section 2.03   General Provisions as to
Payments.   14   Section 2.04   Computation of Interest and Fees.   14
ARTICLE 3 CONDITIONS
 
15   Section 3.01   Closing.   15   Section 3.02   Issuances or Extensions of
Letters of Credit.   16   Section 3.03   Existing Letters of Credit.   16
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
17   Section 4.01   Corporate Existence and Power.   17   Section 4.02  
Corporate and Governmental Authorization.   17   Section 4.03   Binding Effect.
  17   Section 4.04   Financial Information.   17   Section 4.05   Litigation.  
18   Section 4.06   Compliance with ERISA.   18   Section 4.07   Compliance with
Laws.   18   Section 4.08   Environmental Matters.   18   Section 4.09   Taxes.
  18   Section 4.10   Material Subsidiaries.   19   Section 4.11   Certain Laws
Not Applicable.   19   Section 4.12   Full Disclosure.   19
ARTICLE 5 COVENANTS
 
19   Section 5.01   Information.   19   Section 5.02   Maintenance of Property;
Insurance.   21   Section 5.03   Conduct of Business; Maintenance of Existence.
  21          

--------------------------------------------------------------------------------



  Section 5.04   Compliance with Laws.   21   Section 5.05   Inspection of
Property, Books and Records.   21   Section 5.06   Consolidations, Mergers and
Sales of Assets.   22   Section 5.07   Negative Pledge.   22   Section 5.08  
Debt of Subsidiaries.   23   Section 5.09   Organizational Documents.   24  
Section 5.10   [Reserved]   24   Section 5.11   [Reserved]   24   Section 5.12  
Restricted Payments.   24   Section 5.13   Transactions with Affiliates.   24  
Section 5.14   Payment of Dividends by Material Subsidiaries.   25   Section
5.15   Use of Proceeds.   25   Section 5.16   Prepayment of Debt.   25
ARTICLE 6 DEFAULTS
 
25   Section 6.01   Events of Default.   25   Section 6.02   Notice of Default.
  27
ARTICLE 7 THE ADMINISTRATIVE AGENT
 
27   Section 7.01   Appointment and Authorization.   27   Section 7.02  
Administrative Agent and Affiliates.   27   Section 7.03   Action by the
Administrative Agent.   28   Section 7.04   Consultation with Experts.   28  
Section 7.05   Liability of the Administrative Agent.   29   Section 7.06  
Indemnification.   29   Section 7.07   Credit Decision.   29   Section 7.08  
Successor Administrative Agent.   30   Section 7.09   Fees.   30   Section 7.10
  Other Agents.   30
ARTICLE 8 CHANGE IN CIRCUMSTANCE
 
31   Section 8.01   Increased Cost and Reduced Return.   31          

--------------------------------------------------------------------------------



  Section 8.02   Taxes.   32
ARTICLE 9 MISCELLANEOUS
 
33   Section 9.01   Notices.   33   Section 9.02   No Waivers.   34   Section
9.03   Expenses; Indemnification.   34   Section 9.04   Set-offs; Sharing.   35
  Section 9.05   Amendments and Waivers.   36   Section 9.06   Successors and
Assigns.   36   Section 9.07   No Reliance on Margin Stock as Collateral.   37  
Section 9.08   Confidentiality.   38   Section 9.09   WAIVER OF JURY TRIAL.   38
  Section 9.10   GOVERNING LAW; SUBMISSION TO JURISDICTION.   38   Section 9.11
  Counterparts; Integration.   38   Section 9.12   USA PATRIOT Act Notice.   39
Schedule 1.01—Commitment Schedule
 
  Schedule 2.01—Extended Letter of Credit     Schedule 3.03—Existing Letters of
Credit     Schedule 4.05—Pending Litigation     Schedule 9.01—Notices    
Exhibit A—Assignment and Assumption Agreement
 
 

[All schedules and exhibits are omitted from this filing.]

--------------------------------------------------------------------------------




CREDIT AGREEMENT


        CREDIT AGREEMENT dated as of December 31, 2004 among TENET HEALTHCARE
CORPORATION, a Nevada corporation, the Lenders, Citicorp USA, Inc., as
Syndication Agent and Bank of America, N.A., as Administrative Agent and LC
Issuing Bank.

        The parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


Section 1.01 Definitions.

        The following terms, as used herein, have the following meanings:

        "Administrative Agent" means Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.

        "Administrative Agent Fee Letter" means the letter agreement dated
December 31, 2004 among the Borrower and the Administrative Agent.

        "Administrative Questionnaire" means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

        "Affiliate" means, with respect to any Person, (i) any Person that
directly, or indirectly through one or more intermediaries, controls such Person
(a "Controlling Person") or (ii) any Person which is controlled by or is under
common control with a Controlling Person. As used herein, the term "control"
means possession, directly or indirectly, of the power to direct or cause the
direction of the management of a Person by voting securities, by contract or
otherwise.

        "Aggregate LC Exposure" means at any time the sum, without duplication,
of (i) the aggregate amount that is (or may thereafter become) available for
drawing under all Letters of Credit outstanding at such time and (ii) the
aggregate unpaid amount of all LC Reimbursement Obligations outstanding at such
time.

        "Approved Fund" means any Fund that is managed (whether as manager or
administrator) by (i) a Lender, (ii) an affiliate of a Lender or (iii) an entity
or an affiliate of an entity that administers or manages a Lender.

        "Assignment of Collateral Account" means that certain Assignment of
Collateral Account and Security Agreement dated as of the Closing Date executed
by the Borrower in favor of the Administrative Agent, as amended or modified
from time to time.

        "Availability Period" means the period from and including the Closing
Date to but excluding the Termination Date.

        "Bank of America" means Bank of America, N.A. and its successors.

        "BAS" means Banc of America Securities LLC or its successor.

        "Base Rate" means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day.

        "Borrower" means Tenet Healthcare Corporation, a Nevada corporation, and
its successors.

1

--------------------------------------------------------------------------------




        "Borrower's Existing Credit Agreement" means the Five Year Credit
Agreement dated as of March 1, 2001, as amended, among the Borrower, the lenders
party thereto, JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust
Company of New York), as administrative agent and the other agents party thereto
as in effect immediately before the Closing Date.

        "Closing Date" means December 31, 2004.

        "Collateral" means the collective reference to all property with respect
to which liens in favor of the Administrative Agent are granted pursuant to and
in accordance with the Security Documents.

        "Commitment" means (i) with respect to any Lender listed on the
Commitment Schedule, the amount set forth opposite its name on the Schedule 1.01
as its Commitment or (ii) with respect to any Eligible Assignee, the amount of
the transferor Lender's Commitment assigned to such Eligible Assignee pursuant
to Section 9.06(c), as such amount may be changed as result of an assignment
pursuant to Section 9.06(c).

        "Commitment Percentage" means, with respect to any Lender at any time,
the percentage which the amount of such Lender's Commitment at such time
represents of the aggregate amount of all of the Lenders' Commitments at such
time. At any time after the Commitments shall have terminated, the term
"Commitment Percentage" shall refer to a Lender's Commitment Percentage
immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 9.06(c).

        "Commitment Schedule" means the Commitment Schedule in Schedule 1.01
attached hereto.

        "Continuing Director" means (i) any individual who is a director of the
Borrower on the date of this Agreement and (ii) any individual who becomes a
director of the Borrower after the date of this Agreement and is elected or
nominated for election as a director of the Borrower by a majority of the
individuals who were Continuing Directors immediately before such election or
nomination.

        "Credit Exposure" means, with respect to any Lender at any time, (i) the
amount of its Commitment at such time or (ii) if its Commitment shall have
terminated, an amount equal to its LC Exposure at such time.

        "Credit Parties" means the Borrower and the Subsidiary Guarantors, and
"Credit Party" means any one of them.

        "CUSA" means Citicorp USA, Inc. or its successors.

        "Debt" of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business and deferred compensation payable to members of management of
such Person, (iv) all obligations of such Person as lessee which are capitalized
in accordance with GAAP, (v) all obligations pursuant to any Synthetic Lease,
(vi) all Debt secured by a Lien on any asset of such Person, whether or not such
Debt is otherwise an obligation of such Person (such Debt of such Person to be
in a principal amount equal to the lesser of (x) the outstanding principal
amount of the Debt so secured and (y) the book value of such asset or assets)
and (vii) all Guarantees by such Person of obligations of other Persons of the
types described in the foregoing clauses (i) through (vi), inclusive (any such
Guarantee to be included in any calculation of the amount of such Person's Debt
at an amount equal to the principal amount guaranteed thereby). If such Person
Guarantees Debt of another Person by causing a letter of credit to be issued in
support thereof, the "Debt" of such Person includes (without duplication) such
Person's obligation to reimburse the issuing bank for drawings (including any
future drawings) in respect of principal under such letter of credit.

2

--------------------------------------------------------------------------------




        "Default" means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

        "Domestic Business Day" means any day except a Saturday, Sunday or other
day on which commercial banks are authorized by law to close in the state where
the Administrative Agent's Office is located, as set forth on Schedule 9.01.

        "Domestic Hospital Subsidiary" means each Domestic Subsidiary that
(i) owns or operates a hospital facility (other than any such facility with
respect to which the Borrower publicly announced on or before January 28, 2004
the discontinuation of operations) or (ii) owns an Investment in a Domestic
Hospital Subsidiary.

        "Domestic Subsidiary" means each Subsidiary which is not a "controlled
foreign corporation" within the meaning of the Internal Revenue Code.

        "Domestic Lending Office" means, as to each Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

        "Eligible Assignee" means (a) a Lender; (b) an affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Administrative Agent and the LC Issuing Bank, and unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed). If the consent of the
Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
amount threshold), the Borrower shall be deemed to have given its consent five
Domestic Business Days after the date notice thereof has been delivered to the
Borrower by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Domestic
Business Day.

        "Environmental Laws" means any and all federal, state and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

        "Equity Interest" means (i) in the case of a corporation, any shares of
its capital stock, (ii) in the case of a partnership, any partnership interest
(whether general or limited), (iii) in the case of any other business entity,
any participation or other interest in the equity or profits thereof or (iv) any
warrant, option or other right to acquire any Equity Interest described in the
foregoing clauses (i), (ii) and (iii), other than a right to convert a debt
security into, or exchange a debt security for, any such Equity Interest.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

        "ERISA Group" means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

        "Events of Default" has the meaning set forth in Section 6.01.

3

--------------------------------------------------------------------------------




        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Existing Letters of Credit" means those standby letters of credit
identified on Schedule 3.03.

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day; provided that (a) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (b) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

        "Fee Letter" means the letter agreement dated December 31, 2004 among
the Borrower, the Administrative Agent, BAS, CUSA and Citigroup Global
Markets Inc.

        "Financial Obligations" of any Person means at any date, without
duplication:

          (i)  Debt of such Person,

         (ii)  all obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar instrument
or to make any payment pursuant to a Hedging Obligation, and

        (iii)  all Guarantees by such Person of Financial Obligations of other
Persons of the types described in clauses (i) and (ii) of this definition.

        "Financing Documents" means this Agreement (including the Schedules and
Exhibits hereto), the Letters of Credit, the Security Documents, the Fee Letter,
and the Administrative Agent Fee Letter, and "Financing Document"means any one
of them.

        "Fiscal Quarter" means a fiscal quarter of the Borrower.

        "Fiscal Year" means a fiscal year of the Borrower.

        "Fund" means any Person (other than a natural Person) that is (or will
be) engaged in purchasing, holding or otherwise investing in revolving
commercial loans in the ordinary course of its business.

        "GAAP" means at any time generally accepted accounting principles as
then in effect in the United States, applied on a basis consistent (except for
changes with which the Borrower's independent public accountants have concurred)
with the most recent audited consolidated financial statements of the Borrower
and its Subsidiaries theretofore delivered to the Lenders.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

4

--------------------------------------------------------------------------------




        "Guarantee" by any Person means any obligation, contingent or otherwise,
of such Person directly or indirectly guaranteeing any Debt or other payment
obligation of any other Person, including without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other payment obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (ii) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other payment obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term "Guarantee"
used as a verb has a corresponding meaning.

        "Guarantee and Pledge Agreement" means that certain Guarantee and Pledge
Agreement dated as of the Closing Date executed in favor of the Administrative
Agent by each of the Credit Parties, as amended or modified from time to time.

        "Hazardous Substances" means any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, or any substance having any constituent elements
displaying any of the foregoing characteristics.

        "Healthcare Business" means any going concern healthcare business or any
other going concern business that is related or ancillary to one or more
Healthcare Facilities or healthcare businesses.

        "Healthcare Facility" means a hospital, outpatient clinic, long-term
care facility, medical office building or other comparable facility that is used
or useful in providing healthcare services.

        "Hedging Obligation" means, with respect to any Person, any obligation
of such Person under (i) any interest rate swap agreement, interest rate cap
agreement or interest rate collar agreement, (ii) any foreign exchange contract
or currency swap agreement or (iii) any other agreement or arrangement of a type
designed to protect a Person against fluctuations in interest rates or currency
exchange rates.

        "Indemnitee" has the meaning set forth in Section 9.03(b).

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended, or any successor statute.

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including an Affiliate) in the form of loans,
capital contributions (excluding commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Debt, Equity Interests or other
securities and all other items that are or would be classified as investments on
a balance sheet prepared in accordance with GAAP.

        "LC Exposure" means, with respect to any Lender at any time, an amount
equal to its Commitment Percentage of the Aggregate LC Exposure at such time.

        "LC Fee Rate" means, at any date, a rate per annum equal to 1.5%.

        "LC Indemnitees" has the meaning set forth in Section 2.01(l).

        "LC Issuing Bank" means Bank of America in its capacity as issuer of the
Letters of Credit hereunder, or any successor or assign.

        "LC Office" means, with respect to the LC Issuing Bank, the office at
which it books the Letters of Credit.

        "LC Payment Date" has the meaning set forth in Section 2.01(h).

5

--------------------------------------------------------------------------------




        "LC Reimbursement Due Date" has the meaning set forth in
Section 2.01(i).

        "LC Reimbursement Obligations" means, at any time, all obligations of
the Borrower to reimburse the LC Issuing Bank for amounts paid by the LC Issuing
Bank in respect of drawings under Letters of Credit, including any portion of
any such obligation to which a Lender has become subrogated pursuant to
Section 2.01(j).

        "Lender" means each lender listed on the Commitment Schedule, each
Eligible Assignee which becomes a Lender pursuant to Section 9.06(c), and their
respective successors.

        "Lending Parties" means the Lenders, the LC Issuing Bank and the
Administrative Agent.

        "Letter of Credit" means a standby letter of credit issued hereunder by
the LC Issuing Bank and shall include the Existing Letters of Credit.

        "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has substantially the same practical effect as a
security interest, in respect of such asset. For purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

        "Material Adverse Effect" means a material adverse effect on the
business, operations, properties, financial condition or prospects of the
Borrower and its Subsidiaries, considered as a whole.

        "Material Financial Obligations" means non-contingent Financial
Obligations (other than the LC Reimbursement Obligations) of the Borrower and/or
one or more Subsidiaries, arising in one or more related transactions, in an
aggregate principal or face amount exceeding $70,000,000; provided that, for
purposes of this definition and clause (g) of Section 6.01, (i) contingent
obligations of the Borrower or any Subsidiary to reimburse a bank or other
Person for amounts not yet drawn under a letter of credit or similar instrument
shall be deemed to be non-contingent (and to have been accelerated) if they are
required to be prepaid or cash collateralized as a result of a default under the
relevant reimbursement agreement, (ii) contingent obligations of the Borrower or
any Subsidiary under any Hedging Obligation shall be deemed to be non-contingent
(and to have been accelerated) if such Hedging Obligation is terminated by
reason of a default by the Borrower or any Subsidiary and (iii) in no event
shall the Metrocrest Lease, or any obligation of the Borrower or any of its
Subsidiaries thereunder or with respect thereto or under or with respect to any
financing of the Healthcare Facility subject to the Metrocrest Lease by the
Metrocrest Hospital Authority or any successor owner of such facility,
constitute a Material Financial Obligation.

        "Material Plan" means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $70,000,000.

        "Material Subsidiary" means any Subsidiary of the Borrower, except a
Subsidiary that has assets of less than $70,000,000 and liabilities of less than
$70,000,000.

        "Metrocrest Lease" means the Fifth Amendment and Restatement of Lease
Agreement dated as of November 1, 1994 between Metrocrest Hospital Authority, as
lessor, and Tenet HealthSystems Hospitals Dallas, Inc. (formerly NME Hospitals
Dallas, Inc.), as lessee, as the same has been or may be amended, restated,
modified, renewed or replaced from time to time, which Metrocrest Lease shall be
limited to the lease of the RHD Memorial Medical Center, the Trinity Medical
Center and related facilities, including, without limitation, medical office
buildings and parking structures.

        "Metrocrest Reimbursement Agreement" means the Letter of Credit and
Reimbursement Agreement dated as of November 1, 1994 among the Borrower, the
banks party thereto, and The Bank of New York, as Issuing Bank and Agent
thereunder, as amended from time to time.

6

--------------------------------------------------------------------------------




        "Multiemployer Plan" means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

        "Non-Recourse Purchase Money Debt" of any Person means Debt incurred to
finance additions to its property, plant and equipment (or to refinance Debt
incurred for such purpose); provided that the lender or other obligee of such
Debt has no recourse (except for breach of representations, warranties and/or
covenants customary in asset-based financing) to assets of such Person, the
Borrower or any Subsidiary other than the assets financed or refinanced by such
Debt and cash flows attributable to such assets.

        "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        "Outstanding Committed Amount" means, with respect to any Lender at any
time, the sum of its LC Exposure, determined at such time after giving effect to
any prior assignments by or to such Lender pursuant to Section 9.06(c).

        "Parent" means, with respect to any Lender, any Person controlling such
Lender.

        "Participant" has the meaning set forth in Section 9.06(b).

        "Person" means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

        "Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

        "Prime Rate" the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its "prime rate." The "prime
rate" is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person's Affiliates.

7

--------------------------------------------------------------------------------




        "Required Lenders" means at any time Lenders having more than 50% of the
aggregate amount of the Credit Exposures at such time.

        "Restricted Payment" has the meaning set forth in Section 5.12.

        "SEC" means the United States Securities and Exchange Commission.

        "Secured Obligations" has the meaning specified in the Guarantee and
Pledge Agreement.

        "Security Documents" means the Guarantee and Pledge Agreement, the
Assignment of Collateral Account and each other security agreement, instrument
or document executed and delivered to secure any of the Secured Obligations.

        "Senior Officer of the Borrower" means an Executive Vice President, a
Senior Vice President or the Treasurer of the Borrower.

        "Subsidiary" means, as to any Person at any date, any corporation or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date in accordance with GAAP. Unless otherwise specified,
"Subsidiary" means a Subsidiary of the Borrower.

        "Subsidiary Guarantors" means each Domestic Hospital Subsidiary of the
Borrower now existing or hereafter organized or acquired, other than Creighton
Saint Joseph Regional Healthcare System, L.L.C. and TCC Partners.

        "Syndication Agent" means Citicorp USA, Inc., and its successors in such
capacity.

        "Synthetic Lease" means a lease as to which (i) the obligations of the
lessee are not capitalized in accordance with GAAP but (ii) the lessee is
treated as owner of the leased property for purposes of the Internal Revenue
Code.

        "Termination Date" means December 31, 2005.

        "Unfunded Liabilities" means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

        "United States" means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.

Section 1.02 Accounting Terms and Determinations.

        Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied on the basis of GAAP as in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Borrower
and the Required Lenders.

8

--------------------------------------------------------------------------------





ARTICLE 2
THE LETTERS OF CREDIT


Section 2.01 Letters of Credit.

        (a)   Issuance. The LC Issuing Bank agrees, on the terms and conditions
set forth in this Agreement, to issue at the request of the Borrower the Letters
of Credit that the LC Issuing Bank has agreed with the Borrower to issue;
provided that (i) no Letter of Credit shall be issued after the date that is
thirty days before the Termination Date and (ii) immediately after each such
Letter of Credit is issued and participations therein are sold to the Lenders as
provided in this subsection, no Lender's Outstanding Committed Amount shall
exceed its Commitment. Whenever the LC Issuing Bank issues a Letter of Credit
hereunder, the LC Issuing Bank shall be deemed, without further action by any
party hereto, to have sold to each Lender (including the LC Issuing Bank in its
capacity as a Lender), and each Lender shall be deemed, without further action
by any party hereto, to have purchased from the LC Issuing Bank, a participation
in such Letter of Credit, on the terms specified in this Section, equal to such
Lender's Commitment Percentage thereof.

        (b)   Notice of Proposed Issuance. With respect to each Letter of
Credit, the Borrower shall give the LC Issuing Bank and the Administrative Agent
at least three Domestic Business Days' prior notice (i) specifying the date such
Letter of Credit is to be issued and (ii) describing the proposed terms of such
Letter of Credit and the nature of the transactions to be supported thereby.
Promptly after it receives such notice, the Administrative Agent shall notify
each Lender of the contents thereof.

        (c)   Conditions to Issuance. The LC Issuing Bank shall not issue any
Letter of Credit unless:

        (i)    such Letter of Credit shall be satisfactory in form and substance
to the LC Issuing Bank,

        (ii)   the Borrower shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the LC Issuing
Bank shall have reasonably requested,

        (iii)  the LC Issuing Bank shall have confirmed with the Administrative
Agent on the date of such issuance that the limitation specified in subsection
(a)(ii) of this Section will not be exceeded immediately after such Letter of
Credit is issued and

        (iv)  the LC Issuing Bank shall not have been notified in writing by the
Borrower, the Administrative Agent or the Required Lenders that any condition
specified in clause (b), (c) or (d) of Section 3.02 is not satisfied at the time
such Letter of Credit is to be issued.

        Furthermore, the LC Issuing Bank shall not be under any obligation to
issue any Letter of Credit if:

        (i)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the LC Issuing Bank
from issuing such Letter of Credit, or any law applicable to the LC Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuing Bank shall
prohibit, or request that the LC Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the LC Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the LC Issuing Bank is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the LC Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the LC Issuing Bank in good faith
deems material to it; or

9

--------------------------------------------------------------------------------



        (ii)   the issuance of such Letter of Credit would violate one or more
policies of the LC Issuing Bank.

        (d)   Notice of Actual Issuance. Promptly after it issues any Letter of
Credit, the LC Issuing Bank shall notify the Administrative Agent of the date,
face amount, beneficiary or beneficiaries and expiry date of such Letter of
Credit. Promptly after it receives such notice, the Administrative Agent shall
notify each Lender of the contents thereof and the amount of such Lender's
participation in such Letter of Credit.

        (e)   Expiry Dates. No Letter of Credit (other than the Existing Letter
identified on Schedule 2.01, the expiry date of which shall be automatically
extended to January 31, 2006) shall have an expiry date later than the fifth
Domestic Business Day before the Termination Date; provided, that the expiry
date of any Letter of Credit may be extended at the Borrower's request delivered
pursuant to Section 2.01(f) so long as such extension has been approved by all
of the Lenders.

        (f)    Notice of Proposed Extensions of Expiry Dates. Such request by
the Borrower for extension shall be delivered to the LC Issuing Bank and the
Administrative Agent at least ten Domestic Business Days prior to the requested
extension date (but such request shall not be permitted to be made sooner than
45 days prior to the existing expiry date of the applicable Letter of Credit and
the Lenders shall not be requested to grant such request sooner than 30 days
prior to the existing expiry date of the applicable Letter of Credit) and shall
identify such Letter of Credit, the date on which the Borrower requests its
extension and the date on which the Borrower desires the extension. Promptly
after it receives such notice, the Administrative Agent shall notify each Lender
of the contents thereof. The LC Issuing Bank shall only extend (or allow the
extension of) the expiry date of any Letter of Credit if (i) such extension has
been approved by all of the Lenders and (ii) the LC Issuing Bank shall not have
been notified by the Administrative Agent or the Required Lenders that any
condition specified in clause (b), (c) or (d) of Section 3.02 is not satisfied
at the time of such proposed extension. If any Letter of Credit is not extended
after request for extension thereof has been made by the Borrower, the
Administrative Agent shall notify each Lender thereof. For the avoidance of
doubt, it is agreed by the parties hereto that the Existing Letters of Credit
that have automatic extension provisions will not be permitted to be extended by
the LC Issuing Bank unless such extension is approved by the Lenders in their
sole discretion.

        (g)   Fees.

        (i)    The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in proportion to their Commitment Percentages, a
letter of credit fee for each day at the LC Fee Rate for such day on the
aggregate amount available for drawing (whether or not conditions for drawing
have been satisfied) under all Letters of Credit outstanding at the close of
business on such day (the "Letter of Credit Fees"). Such Letter of Credit Fee
shall be payable with respect to each Letter of Credit in arrears on the last
Domestic Business Day of each calendar quarter and on the Termination Date.

10

--------------------------------------------------------------------------------



        (ii)   The Borrower shall pay directly to the LC Issuing Bank for its
own account a fronting fee at the rate per annum specified in the Administrative
Agent Fee Letter, computed on the actual daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and on a quarterly basis in arrears, and due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Termination Date and thereafter on
demand. In addition, the Borrower shall pay directly to the LC Issuing Bank for
its own account the customary issuance, presentation, amendment and other credit
processing fees, and other standard costs and charges, of the LC Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

        (h)   Drawings. If the LC Issuing Bank receives a demand for payment
under any Letter of Credit and determines that such demand should be honored,
the LC Issuing Bank shall (i) promptly notify the Borrower and the
Administrative Agent as to the amount to be paid by the LC Issuing Bank as a
result of such demand and the date of such payment (an "LC Payment Date") and
(ii) make such payment in accordance with the terms of such Letter of Credit.

        (i)    Reimbursement by the Borrower.

        (i)    If any amount is drawn under any Letter of Credit, the Borrower
irrevocably and unconditionally agrees to reimburse the LC Issuing Bank for such
amount, together with any and all reasonable charges and expenses which the LC
Issuing Bank may pay or incur relative to such drawing. Such reimbursement shall
be due and payable on the relevant LC Payment Date or the date on which the LC
Issuing Bank notifies the Borrower of such drawing, whichever is later; provided
that, if such notice is given after 10:00 A.M. (New York City time) on the later
of such dates, such reimbursement shall be due and payable on the next following
Domestic Business Day (the date on which it is due and payable being an "LC
Reimbursement Due Date").

        (ii)   In addition, the Borrower agrees to pay, on the applicable LC
Reimbursement Due Date, interest on each amount drawn under a Letter of Credit,
for each day from and including the date such amount is drawn to but excluding
such LC Reimbursement Due Date, at the Base Rate for such day. The Borrower also
agrees to pay, on demand, interest on any overdue amount (including any overdue
interest) payable under this subsection (ii), for each day from and including
the date when such amount becomes due to but excluding the date such amount is
paid in full, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.

        (iii)  Each payment by the Borrower pursuant to this subsection
(i) shall be made to the LC Issuing Bank in Federal or other funds immediately
available to it at its address referred to in Section 9.01.

11

--------------------------------------------------------------------------------






        (j)    Payments by Lenders.

        (i)    If the Borrower fails to pay any LC Reimbursement Obligation in
full when due, the Administrative Agent shall notify the Lenders of the
unreimbursed amount and request that the Lenders reimburse the Administrative
Agent, for the account of the LC Issuing Bank, for their respective Commitment
Percentages thereof. Upon receiving such notice from the Administrative Agent,
each Lender shall make available to the Administrative Agent, for the account of
the LC Issuing Bank, at its address referred to in Section 9.01, an amount equal
to such Lender's Commitment Percentage of such unreimbursed amount, in Federal
or other funds immediately available to the Administrative Agent, for the
account of the LC Issuing Bank, by 3:00 P.M. (New York City time) (A) on the
date such Lender receives such notice if it is received at or before 12:00 Noon
(New York City time) on such day or (B) on the next Domestic Business Day if
such notice is received after 12:00 Noon (New York City time) on the date of
receipt, in each case together with interest on such amount for each day from
and including the relevant LC Payment Date to but excluding the day such payment
is due from such Lender at the Federal Funds Rate for such day. Upon payment in
full thereof, such Lender shall be subrogated to the rights of the LC Issuing
Bank against the Borrower to the extent of such Lender's Commitment Percentage
of the related LC Reimbursement Obligation (including interest accrued thereon).

        (ii)   If any Lender fails to pay when due any amount to be paid by it
pursuant to clause (i) of this subsection, interest shall accrue on such
Lender's obligation to make such payment, for each day from and including the
date such payment became due to but excluding the date such Lender makes such
payment, at a rate per annum equal to (x) for each day from the day such payment
is due to the third succeeding Domestic Business Day, inclusive, the Federal
Funds Rate for such day and (y) for each day thereafter the sum of 2% plus the
Base Rate for such day.

        (iii)  If the Borrower shall reimburse the Administrative Agent, for the
account of the LC Issuing Bank, for any drawing with respect to which any Lender
shall have made funds available to the Administrative Agent, for the account of
the LC Issuing Bank, in accordance with clause (i) of this subsection, the
Administrative Agent, for the account of the LC Issuing Bank, shall promptly
upon receipt of such reimbursement distribute to such Lender its Commitment
Percentage thereof, including interest, to the extent received by the
Administrative Agent, for the account of the LC Issuing Bank.

        (k)   Exculpatory Provisions. The Borrower's obligations under this
Section shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuing Bank, any Lender, any
beneficiary of any Letter of Credit or any other Person. The Borrower assumes
all risks of the acts or omissions of any beneficiary of any Letter of Credit
with respect to the use of such Letter of Credit by such beneficiary. None of
the Lenders, the LC Issuing Bank, (in the absence of its own gross negligence or
willful misconduct) and their respective officers, directors, employees and
agents shall be responsible for, and the obligations of each Lender to make
payments to the LC Issuing Bank and of the Borrower to reimburse the LC Issuing
Bank for drawings pursuant to this Section (other than obligations resulting
solely from the gross negligence or willful misconduct of the LC Issuing Bank)
shall not be excused or affected by, among other things, (i) the use which may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (ii) the validity, sufficiency or
genuineness of

12

--------------------------------------------------------------------------------



documents presented under any Letter of Credit or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by the LC Issuing
Bank against presentation of documents to it which do not comply with the terms
of the relevant Letter of Credit or (iv) any dispute between or among the
Borrower, any beneficiary of any Letter of Credit or any other Person or any
claims or defenses whatsoever of the Borrower or any other Person against any
beneficiary of any Letter of Credit. The LC Issuing Bank shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit. Any action taken or omitted by the LC Issuing Bank or any Lender in
connection with any Letter of Credit and the related drafts and documents, if
done without willful misconduct or gross negligence, shall be binding upon the
Borrower and shall not place the LC Issuing Bank or any Lender under any
liability to the Borrower.

        (l)    Indemnification by Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, the LC Issuing Bank and the Administrative Agent
(collectively, the "LC Indemnitees") from and against any and all claims,
damages, losses, liabilities, reasonable costs and reasonable expenses
(including, without limitation, the reasonable fees and disbursements of
counsel) which such LC Indemnitee may incur (or which may be claimed against
such LC Indemnitee by any Person whatsoever) by reason of or in connection with
any execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit or any actual or proposed use of any Letter of Credit; provided
that the Borrower shall not be required to indemnify the LC Issuing Bank for any
such claims, damages, losses, liabilities, costs or expenses to the extent, but
only to the extent, caused by (i) its own willful misconduct or gross negligence
or (ii) its failure to pay under any Letter of Credit issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this subsection is intended to limit the
obligations of the Borrower under any other provision of this Section.

        (m)  Indemnification by Lenders. The Lenders shall, ratably in
proportion to their Commitment Percentages, indemnify the LC Issuing Bank (to
the extent not reimbursed by the Borrower) against any claims, damages, losses,
liabilities, reasonable costs and reasonable expenses (including, without
limitation, reasonable fees and disbursements of counsel) that any such
indemnitee may suffer or incur in connection with this Section or any action
taken or omitted by such indemnitee under this Section; provided that the
Lenders shall not be required to indemnify the LC Issuing Bank for any such
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (i) its own gross negligence or willful misconduct,
(ii) its failure to pay under any Letter of Credit issued by it after the
presentation to it of a request strictly complying with the terms and condition
of such Letter of Credit, (iii) its liabilities under any Letter of Credit
issued by it in contravention of clause (iii) (to the extent that the
limitations referred to therein were in fact exceeded) or clause (iv) of
subsection (c) of this Section or (iv) its liabilities under any Letter of
Credit extended (or allowed to be automatically extended) by it in contravention
of clause (i) or (ii) of subsection (f) of this Section.

        (n)   Liability for Damages. Nothing in this Section shall preclude the
Borrower or any Lender from asserting against the LC Issuing Bank any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (A) the willful misconduct or
gross negligence of the LC Issuing Bank in determining whether a request
presented under any Letter of Credit issued by it complied with the terms
thereof or (B) the LC Issuing Bank's failure to pay under any such Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions thereof.

        (o)   Dual Capacities. In its capacity as a Lender, the LC Issuing Bank
shall have the same rights and obligations under this Section as any other
Lender.

13

--------------------------------------------------------------------------------






        (p)   Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or any
documents related thereto, whether or not such maximum face amount is in effect
at such time.

        (q)   Applicability of ISP. Unless otherwise expressly agreed by the LC
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

Section 2.02 Termination or Reduction of Commitments.

        The Borrower may, upon at least three Domestic Business Days' notice to
the Administrative Agent, (i) terminate the Commitments at any time, if there
are no LC Exposures outstanding at such time, or (ii) ratably reduce from time
to time by an aggregate amount of $10,000,000 or any multiple of $1,000,000 in
excess thereof, the aggregate amount of the Commitments in excess of the
Aggregate LC Exposure at such time. Unless previously terminated, the
Commitments shall terminate at the close of business on the Termination Date.

Section 2.03 General Provisions as to Payments.

        (a)   The Borrower shall make each payment of LC Reimbursement
Obligations, and of fees hereunder (other than fees payable directly to the LC
Issuing Bank), not later than 12:00 Noon (New York City time) on the date when
due, in Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01 and without
reduction by reason of set-off or counterclaim. The Administrative Agent will
promptly distribute to each Lender its ratable share (if any) of each such
payment received by the Administrative Agent for the account of the Lenders.
Whenever any payment of LC Reimbursement Obligations or any payment of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day.

        (b)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due such Lender. If and to the extent
that the Borrower shall not have so made such payment, each Lender shall repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

Section 2.04 Computation of Interest and Fees.

        All interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

14

--------------------------------------------------------------------------------





ARTICLE 3
CONDITIONS


Section 3.01 Closing.

        This Agreement shall become effective when all the following conditions
have been satisfied:

        (a)   the Administrative Agent shall have received executed counterparts
of this Agreement and the other Financing Documents, each properly executed by
the applicable Credit Parties and, in the case of this Agreement, the Lenders;

        (b)   the Administrative Agent shall have received evidence satisfactory
to it that the Borrower's Existing Credit Agreement has been simultaneously
repaid in full and terminated;

        (c)   the Administrative Agent shall have received the following, each
of which shall be originals or facsimiles (followed promptly by originals), in
form and substance reasonably satisfactory to the Administrative Agent:

        (i)    copies of the Organization Documents of the Borrower certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date;

        (ii)   such incumbency certificates and/or other certificates of
responsible officers of the Borrower as the Administrative Agent may require
evidencing the identity, authority and capacity of each responsible officer
thereof authorized to act as a responsible officer in connection with this
Agreement and the other Financing Documents to which the Borrower is a party;
and

        (iii)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

        (d)   the Administrative Agent shall have received an opinion of Gibson,
Dunn & Crutcher LLP, special counsel for the Credit Parties dated the Closing
Date, covering such matters incident to the transactions contemplated by this
Agreement as the Administrative Agent shall reasonably request;

        (e)   the Borrower shall have pledged and deposited with the
Administrative Agent, for the benefit of the LC Issuing Bank and the Lenders,
cash in an amount equal to 105% of the Aggregate LC Exposure pursuant to the
terms and conditions of the Assignment of Collateral Account;

        (f)    all outstanding Investments in any Subsidiary Guarantor owned by
any Credit Party shall have been pledged pursuant to the Guarantee and Pledge
Agreement and the Administrative Agent shall have received all certificates or
other instruments representing such Investments, together with stock powers or
other instruments of transfer with respect thereto endorsed in blank;

        (g)   all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect or record such
Liens to the extent, and with the priority, required by the Guarantee and Pledge
Agreement, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;

15

--------------------------------------------------------------------------------






        (h)   each Credit Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder;

        (i)    each Credit Party shall have taken all other action required
under the Security Documents to perfect, register and/or record the Liens
granted by it thereunder;

        (j)    the Borrower shall have paid or made arrangements satisfactory to
the Administrative Agent for paying all expenses payable by the Borrower on or
before the Closing Date pursuant to Section 9.03(a); and

        (k)   the Administrative Agent shall have received all documents it may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of the Financing Documents and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.

        When this Agreement becomes effective, the Administrative Agent shall
promptly notify the Borrower and the Lenders that it is effective, and such
notice shall be conclusive and binding on all parties hereto.

Section 3.02 Issuances or Extensions of Letters of Credit.

        The obligation of the LC Issuing Bank to issue (or extend or allow the
extension of the expiry date of) any Letter of Credit is each subject to the
satisfaction of the following conditions:

        (a)   receipt by the LC Issuing Bank of a notice of proposed issuance or
extension as required by Section 2.01(a), (d) or (f), as the case may be;

        (b)   the fact that, immediately after such issuance or extension of a
Letter of Credit, the sum of the Aggregate LC Exposure will not exceed the
aggregate amount of the Commitments;

        (c)   the fact that, immediately before and after such issuance or
extension of a Letter of Credit, no Default or Event of Default shall have
occurred and be continuing;

        (d)   the fact that the representations and warranties of the Borrower
contained in the Financing Documents shall be true on and as of the date of such
issuance or extension of a Letter of Credit; and

        (e)   the Required Lenders have not provided notice to the
Administrative Agent that, in their good faith determination, there has been a
material adverse change since December 31, 2003 in the business, operations,
properties, financial condition or prospects of the Borrower and its
Subsidiaries, considered as a whole.

        Each issuance or extension of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date of such issuance or
extension of a Letter of Credit as to the facts specified in clauses (b),
(c) and (d) of this Section.

Section 3.03 Existing Letters of Credit.

        All Existing Letters of Credit shall be deemed for all purposes of this
Agreement a Letter of Credit issued hereunder on the Closing Date, as to which
each Lender has a participation to the extent of its Commitment Percentage
thereof.

16

--------------------------------------------------------------------------------





ARTICLE 4
REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants that:

Section 4.01 Corporate Existence and Power.

        The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

Section 4.02 Corporate and Governmental Authorization.

        The execution, delivery and performance by the Borrower of the Financing
Documents (i) are within its corporate powers, (ii) have been duly authorized by
all necessary corporate action, (iii) require no action by or in respect of, or
filing with, any governmental body, agency or official, (iv) do not contravene
any provision of applicable law or regulation or of the articles of
incorporation or by-laws of the Borrower, (v) do not constitute a breach of or
default under any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or any of its Subsidiaries, except for
breaches and defaults which, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect or have an adverse effect on the validity or
enforceability of any material provision of any Financing Document, or
(vi) result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

Section 4.03 Binding Effect.

        This Agreement constitutes a valid and binding agreement of the Borrower
and the Letters of Credit, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Borrower, in
each case enforceable against the Borrower in accordance with its terms.

Section 4.04 Financial Information.

        (a)   The consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2003 and the related consolidated statements of
operations, cash flows and changes in stockholders' equity for the Fiscal Year
then ended, reported on by KPMG LLP and set forth in the Borrower's 2003
Form 10-K, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of such date and their consolidated results of
operations and cash flows for such Fiscal Year.

        (b)   The unaudited condensed consolidated balance sheet of the Borrower
and its Subsidiaries as of September 30, 2004 and the related unaudited
condensed consolidated statements of operations and cash flows for the six
months then ended, set forth in the Borrower's quarterly report on Form 10-Q for
the Fiscal Quarter ended September 30, 2004, a copy of which has been delivered
to each of the Lenders, fairly present, on a basis consistent with the financial
statements referred to in subsection (a) of this Section, the consolidated
financial position of the Borrower and its Subsidiaries as of such date and
their consolidated results of operations and cash flows for such six-month
period (subject to normal year-end adjustments).

17

--------------------------------------------------------------------------------






Section 4.05 Litigation.

        Except as described in Schedule 4.05 hereto, there are no actions,
investigations, suits or proceedings pending against, or to the knowledge of the
Borrower threatened against, the Borrower or any of its Subsidiaries or any of
their respective properties, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of adverse
decisions which in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Section 4.06 Compliance with ERISA.

        Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan, which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

Section 4.07 Compliance with Laws.

        The Borrower and its Subsidiaries are in compliance in all material
respects with all applicable laws, rules and regulations (including without
limitation health care laws, rules and regulations), other than such laws, rules
or regulations (i) the validity or applicability of which the Borrower or such
Subsidiary is contesting in good faith by appropriate proceedings or
(ii) failures to comply with which could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.08 Environmental Matters.

        The Borrower has reviewed the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, and
has in good faith attempted to identify and evaluate the associated liabilities
and costs (including, without limitation, capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of the foregoing
review, the Borrower has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

Section 4.09 Taxes.

        The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes shown to be due on such returns or
pursuant to any assessment received by any of them (unless such assessment is
being contested in good faith by appropriate proceedings). The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

18

--------------------------------------------------------------------------------




Section 4.10 Material Subsidiaries.

        Each Material Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted. The exact legal name and state of organization of the
Borrower is as set forth on the signature page hereto.

Section 4.11 Certain Laws Not Applicable.

        The Borrower is neither an "investment company" nor a Person directly or
indirectly "controlled" by or "acting on behalf of" an "investment company"
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is neither a "holding company", nor an "affiliate" of a "holding
company" or a "subsidiary company" of a "holding company", as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.

Section 4.12 Full Disclosure.

        All information heretofore furnished by the Borrower to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Administrative Agent or any Lender
will be, taken as a whole, true and accurate in all material respects on the
date as of which such information is stated or certified. The Borrower has
disclosed to the Lenders in writing any and all facts which have or may (to the
extent the Borrower can now reasonably foresee) have a Material Adverse Effect.


ARTICLE 5
COVENANTS


        The Borrower agrees that, so long as any Lender has any Credit Exposure
hereunder or any interest or fees accrued hereunder remain unpaid:

Section 5.01 Information.

        The Borrower will deliver to each Lender:

        (a)   as soon as available and in any event within 105 days after the
end of each Fiscal Year, an audited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such Fiscal Year and the related audited
consolidated statements of operations, cash flows and changes in stockholders'
equity for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on in a manner acceptable to
the SEC by KPMG LLP or other independent public accountants of nationally
recognized standing;

        (b)   as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter, the related condensed consolidated statements of operations
for such Fiscal Quarter and for the portion of the Fiscal Year ended at the end
of such Fiscal Quarter and the related condensed consolidated statement of cash
flows for the portion of the Fiscal Year then ended, setting forth in the case
of such condensed consolidated statements of operations and cash flows in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all certified (subject to
normal year-end adjustments) as to fairness of presentation and consistency with
GAAP by a Senior Officer of the Borrower;

19

--------------------------------------------------------------------------------






        (c)   concurrently with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Senior Officer of
the Borrower stating whether any Default exists on the date of such certificate
and, if any Default then exists, setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;

        (d)   simultaneously with the delivery of each set of financial
statements referred to in clause (a) above, a statement by the firm of
independent public accountants which reported on such statements that, in making
the examination necessary for reporting on such financial statements, they did
not obtain knowledge of any Default hereunder except as described in such
statement;

        (e)   within five days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of a
Senior Officer of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

        (f)    promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed, as well as a condensed consolidated balance sheet of each
Subsidiary Guarantor as at the end of, and a condensed consolidated statement of
operations of each Subsidiary Guarantor for, the fiscal period covered by such
consolidated financial statements, certified by a Senior Officer as having been
prepared by the Borrower in accordance with its customary practices and utilized
in the preparation of the consolidated financial statements delivered
concurrently therewith;

        (g)   promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the SEC;

        (h)   if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA or premium-related penalties) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Senior Officer of the
Borrower setting forth details as to such occurrence and the action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take; and

        (i)    from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

20

--------------------------------------------------------------------------------






Section 5.02 Maintenance of Property; Insurance.

        (a)   The Borrower and each Material Subsidiary will keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

        (b)   The Borrower and each Material Subsidiary will maintain, with
financially sound and reputable insurance companies (which may be Affiliates of
the Borrower or part of the Borrower's self-insurance program) insurance on all
their properties in at least such amounts and against at least such risks as are
usually insured against in the same general area and by companies engaged in the
same or similar businesses and maintain professional liability and malpractice
insurance against claims usually insured against by companies engaged in the
same or similar businesses, and furnish to each Lender, upon written request by
the Administrative Agent, full information as to the insurance carried.

Section 5.03 Conduct of Business; Maintenance of Existence.

        (a)   The Borrower and its Material Subsidiaries will continue to engage
primarily in business of the same general type as now conducted by the Borrower
and its Material Subsidiaries.

        (b)   The Borrower and each Material Subsidiary will preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain its rights, privileges and franchises necessary or desirable
in the normal conduct of business, provided that (i) the foregoing shall not
prohibit any merger, consolidation or sale of assets expressly permitted by
Section 5.06 and (ii) any Material Subsidiary may liquidate or dissolve if the
Borrower in good faith determines that such liquidation or dissolution is in the
best interests of the Borrower and its Subsidiaries and not materially adverse
to the Lenders.

Section 5.04 Compliance with Laws.

        The Borrower and each Material Subsidiary will comply with all material
applicable laws, ordinances, rules, regulations and requirements of governmental
authorities (including without limitation Environmental Laws, ERISA and the
rules and regulations thereunder and Public Law 92-603), and hold and maintain
in full force and effect all certifications, governmental approvals, licenses
and permits necessary or desirable to enable the Borrower and its Material
Subsidiaries to conduct their respective businesses as now conducted, except
where the failure to comply therewith or hold and maintain such certifications,
governmental approvals, licenses or permits could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.05 Inspection of Property, Books and Records.

        The Borrower, the Subsidiary Guarantors and each Material Subsidiary
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit representatives of the Administrative
Agent or the Syndication Agent (at the request of any Lender) at such requesting
Lender's expense to visit and inspect any of their respective properties, to
examine and make abstracts (at such Lender's expense, unless an Event of Default
shall have occurred and be continuing, in which case at the Borrower's expense)
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with officers of the Borrower and with the
accountants of the Borrower, all upon reasonable notice and at such reasonable
times and as often as may reasonably be desired.

21

--------------------------------------------------------------------------------




Section 5.06 Consolidations, Mergers and Sales of Assets.

        The Borrower will not merge or consolidate with any other Person, or
sell or otherwise transfer all or substantially all of its assets to any other
Person, unless after giving effect to such merger, consolidation, sale or other
transfer, (i) no Default shall have occurred and be continuing and (ii) the
corporation surviving such merger or consolidation (if other than the Borrower)
or the Person acquiring such assets is organized under the laws of a state of
the United States and assumes in writing all the obligations of the Borrower
hereunder and said surviving corporation or acquiring Person delivers to each
Lender an opinion of counsel reasonably satisfactory to the Required Lenders, in
form and substance satisfactory to the Required Lenders, to the effect that the
assumption of such obligations by such surviving corporation or acquiring Person
is effective and is fully binding upon and enforceable against such surviving
corporation or acquiring Person.

Section 5.07 Negative Pledge.

        After the Closing Date, neither the Borrower nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

        (a)   any Lien existing prior to the Closing Date securing Debt;

        (b)   any Lien on bonds issued by the Metrocrest Hospital Authority (and
related proceeds and other distributions) granted to secure the Borrower's
obligations under the Metrocrest Reimbursement Agreement and the Securities
Pledge and Security Agreement referred to therein;

        (c)   any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by clause (a) above;
provided that (i) the principal amount of such Debt is not increased and
(ii) such Debt is not secured by any additional assets;

        (d)   if the letters of credit issued pursuant to the Metrocrest
Reimbursement Agreement are replaced by other letters of credit issued for the
same purpose, any Lien securing the Borrower's obligations under the
reimbursement agreement relating to such replacement letters of credit; provided
that (i) the aggregate amount of such letters of credit does not exceed
$70,000,000 and (ii) the Borrower's obligations under the related reimbursement
agreement are not secured or required to be secured by any assets except the
assets by which the Borrower's obligations under the Metrocrest Reimbursement
Agreement are secured or required to be secured;

        (e)   any Lien securing Non-Recourse Purchase Money Debt;

        (f)    any Lien on assets of a Person which becomes a Subsidiary after
the Closing Date; provided that such Lien secures only (i) Debt of such Person
that is outstanding when such Person becomes a Subsidiary and was not created in
contemplation of such event or (ii) Debt incurred solely for the purpose of
refinancing Debt described in the foregoing clause (i);

        (g)   carriers', warehousemen's, mechanics', transporters,
materialmen's, repairmen's or other like Liens arising in the ordinary course of
business;

        (h)   any Lien imposed by any governmental authority for taxes,
assessments, governmental charges, duties or levies not delinquent or which are
being contested in good faith and by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower and its Subsidiaries in accordance with GAAP;

        (i)    Liens on cash and cash equivalents securing obligations of the
Borrower and its Subsidiaries with respect to workers' compensation, malpractice
and other insurance policies;

        (j)    Liens arising in the ordinary course of business (other than
Liens permitted by clause (g), (h) or (i) above) which (i) do not secure
Financial Obligations and (ii) do not secure monetary obligations in an
aggregate outstanding amount exceeding $70,000,000;

22

--------------------------------------------------------------------------------






        (k)   Liens on cash and cash equivalents securing Hedging Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may not exceed $100,000,000 at any time;

        (l)    any Lien on an asset leased by the Borrower or a Subsidiary under
a capital lease securing its obligations as lessee under such capital lease;

        (m)  any Lien on any asset of a Subsidiary securing Debt owed to the
Borrower;

        (n)   Liens on Collateral granted by the Credit Parties under the
Security Documents; and

        (o)   Liens (other than Liens on capital stock of a Subsidiary) not
otherwise permitted by the foregoing clauses of this Section securing Debt;
provided that, immediately after any such Debt is incurred, the sum of (i) the
aggregate outstanding principal amount of all Debt secured pursuant to this
clause and (ii) without duplication, the aggregate outstanding principal amount
of Debt of Subsidiaries incurred in reliance on clause (h) of Section 5.08 shall
not exceed $175,000,000 at any time.

Section 5.08 Debt of Subsidiaries.

        After the Closing Date, no Subsidiary will incur, assume or otherwise be
liable in respect of any Debt, except:

        (a)   Debt outstanding at the close of business on November 30, 2000 in
an aggregate principal or face amount not exceeding $400,000,000;

        (b)   Debt owing to the Borrower;

        (c)   Non-Recourse Purchase Money Debt;

        (d)   Debt of any Person which becomes a Subsidiary after the Closing
Date; provided that (i) such Debt is outstanding when such Person becomes a
Subsidiary and was not created in contemplation of such event or (ii) such Debt
is incurred solely for the purpose of refinancing Debt described in the
foregoing clause (i);

        (e)   Guarantees by any Subsidiary of Debt relating to any assets sold
or otherwise disposed of by it; provided that such Debt was outstanding when
such assets were disposed of and was not created in contemplation of the
disposition thereof;

        (f)    Debt consisting of the obligations of any Subsidiary as lessee
which are capitalized in accordance with GAAP;

        (g)   Guarantees by any Subsidiary Guarantor under the Guarantee and
Pledge Agreement; and

        (h)   Debt of any Subsidiary not otherwise permitted by the foregoing
clauses of this Section; provided that immediately after any such Debt is
incurred, the sum of (i) the aggregate outstanding principal amount of all Debt
of Subsidiaries permitted by this clause (h) and (ii) without duplication, the
aggregate principal amount of secured Debt of the Borrower or any Subsidiary
incurred in reliance on clause (o) of Section 5.07 shall not exceed $175,000,000
at any time.

23

--------------------------------------------------------------------------------






Section 5.09 Organizational Documents.

        On or before February 1, 2005, the Borrower will deliver to the
Administrative Agent the following documents in form and substance reasonably
satisfactory to the Administrative Agent:

        (a)   copies of the Organization Documents of each Subsidiary Guarantor
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Subsidiary Guarantor to be true and correct as of the Closing
Date;

        (b)   (i) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of responsible officers of each
Subsidiary Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each responsible officer thereof authorized
to act as a responsible officer in connection with this Agreement and the other
Financing Documents to which such Subsidiary Guarantor is a party and (ii) such
certificates of resolutions or other action of the responsible officer of the
Borrower as the Administrative Agent may require evidencing the authority of
each responsible officer thereof to act a responsible officer in connection with
this Agreement and the other Financing Documents; and

        (c)   such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Subsidiary Guarantor is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.

Section 5.10 [Reserved]

Section 5.11 [Reserved]

Section 5.12 Restricted Payments.

        Neither the Borrower nor any Subsidiary will declare or make (i) any
dividend or other distribution on any shares of capital stock of the Borrower
(except dividends payable solely in shares of its capital stock) or (ii) any
payment on account of the purchase, redemption or other acquisition of any
Equity Interests in the Borrower (any such dividend, distribution or payment, a
"Restricted Payment"), unless (x) no Default has occurred and is continuing and
(y) the aggregate amount of Restricted Payments made after the Closing Date is
less than $50,000,000 (provided that, in determining such aggregate amount of
Restricted Payments, the aggregate payment for a number of shares of common
stock of the Borrower repurchased by it after the Closing Date up to but not
exceeding the aggregate number of shares of such common stock issued after the
Closing Date upon exercise of employee stock options, shall be deemed to be the
positive difference, if any, between (1) the aggregate purchase price of such
repurchased shares and (2) the aggregate exercise price of such stock options.

Section 5.13 Transactions with Affiliates.

        The Borrower will not, and will not permit any Subsidiary to, directly
or indirectly, pay any funds to or for the account of, make any investment
(whether by acquisition of stock or indebtedness, by loan, advance, transfer of
property, guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Debt, or otherwise) in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any Affiliate except on an arms-length basis on terms at
least as favorable to the Borrower or such Subsidiary as it could have obtained
from a third party who was not an Affiliate; provided that the foregoing
provisions of this Section shall not prohibit (x) any such Person from declaring
or paying any lawful dividend or other payment ratably in respect of all of its
capital stock of the relevant class so long as, after giving effect thereto, no
Default shall have occurred and be continuing or (y) any such transaction
between or among the Borrower and its Subsidiaries.

24

--------------------------------------------------------------------------------




Section 5.14 Payment of Dividends by Material Subsidiaries.

        After the Closing Date neither the Borrower nor any of its Material
Subsidiaries will enter into any agreement or arrangement which would limit in
any way the ability of any Material Subsidiary to pay any dividend.

Section 5.15 Use of Proceeds.

        (a)   The Letters of Credit will be used by the Borrower for the general
corporate purposes of the Borrower and its Subsidiaries.

        (b)   No Letter of Credit will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
"margin stock" within the meaning of Regulation U in any manner which would
(i) violate any applicable law or regulation or (ii) require any Form FRU-1 or
any successor form to be executed.

Section 5.16 Prepayment of Debt.

        Neither the Borrower nor any Subsidiary shall prepay, repurchase, redeem
or defease the principal of any Debt (other than the Letters of Credit) unless
the aggregate principal amount of Debt (other than the Letters of Credit)
prepaid, repurchased, redeemed or defeased by the Borrower and its Subsidiaries
subsequent to the Closing Date is less than $450,000,000.


ARTICLE 6
DEFAULTS


Section 6.01 Events of Default.

        If one or more of the following events ("Events of Default") shall have
occurred:

        (a)   any LC Reimbursement Obligation, any interest on any LC
Reimbursement Obligation, any fee or any other amount payable under any
Financing Document shall not be paid within three Domestic Business Days after
it becomes due;

        (b)   the Borrower or any Subsidiary shall fail to comply with any
covenant applicable to it contained in Section 5.01(e) and Sections 5.06 through
5.16, inclusive;

        (c)   the Borrower shall fail to observe or perform any covenant or
agreement contained in the Financing Documents (other than those covered by
clause (a) or (b) above) within 30 days after the earlier of (i) the date the
Borrower first learns of such failure and (ii) the date written notice thereof
has been given to the Borrower by the Administrative Agent at the request of the
Required Lenders;

        (d)   any representation, warranty, certification or statement made by
the Borrower in the Financing Documents or by the Borrower or any Subsidiary in
any certificate, financial statement or other document delivered pursuant
thereto shall prove to have been incorrect in any material respect when made (or
deemed made);

        (e)   the Borrower and/or one or more Subsidiaries shall fail to make
one or more payments in respect of Material Financial Obligations when due or
within any applicable grace period;

        (f)    any event or condition shall occur which results in the
acceleration of the maturity of any Material Financial Obligations, or enables
(any applicable grace period having expired) the holder or holders of any
Material Financial Obligations or any Person acting on their behalf to
accelerate the maturity thereof;

25

--------------------------------------------------------------------------------






        (g)   the Borrower or any Material Subsidiary (other than Redding
Medical Center, Inc.) shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;

        (h)   an involuntary case or other proceeding shall be commenced against
the Borrower or any Material Subsidiary (other than Redding Medical
Center, Inc.) seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower or any Material Subsidiary (other than Redding
Medical Center, Inc.) under the federal bankruptcy laws as now or hereafter in
effect;

        (i)    any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $70,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA or
premium-related penalties) in respect of, or to cause a trustee to be appointed
to administer any Material Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated; or there shall occur a complete or partial withdrawal
from, or a default, within the meaning of Section 4219(c)(5) of ERISA, with
respect to, one or more Multiemployer Plans which could cause one or more
members of the ERISA Group to incur a current payment obligation in excess of
$70,000,000;

        (j)    a judgment or order for the payment of money in excess of
$70,000,000 (net of insurance to the extent that the insurer shall have admitted
coverage thereof) shall be rendered against the Borrower or any Subsidiary and
such judgment or order shall continue unsatisfied and unstayed for a period of
30 days;

        (k)   any person or group of persons (within the meaning of Section 13
or 14 of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 20% or
more of the outstanding shares of common stock of the Borrower; or Continuing
Directors shall no longer constitute a majority of the Borrower's board of
directors;

        (m)  any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Credit Party not to he, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of a sale or other disposition of the
applicable Collateral in a transaction permitted under the Financing Documents
or (ii) as a result of the Administrative Agent's failure to maintain possession
of any stock certificates or other documents delivered to it under the Guarantee
and Pledge Agreement; or

        (n)   any Subsidiary Guarantor's Guarantee under the Guarantee and
Pledge Agreement shall at any time fail to constitute a valid and binding
agreement of such Subsidiary Guarantor or any party shall so assert in writing;

26

--------------------------------------------------------------------------------






then, and in every such event, while such event is continuing, the
Administrative Agent shall:

        (i)    if requested by Lenders having more than 50% in aggregate amount
of the Commitments, by notice to the Borrower terminate the Commitments and they
shall thereupon terminate; and

        (ii)   declare any LC Reimbursement Obligations, all interest accrued
and unpaid thereon and any and all other indebtedness and obligations of any and
every kind owing by the Credit Parties to the Administrative Agent, the LC
Issuing Bank and/or any of the Lenders hereunder or under any other Financing
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

provided that, if any Event of Default specified in clause (g) or (h) above
occurs with respect to the Borrower, then without any notice to the Borrower or
any other act by the Administrative Agent, the LC Issuing Bank or the Lenders,
any obligation of the LC Issuing Bank to issue Letters of Credit shall
automatically terminate, the Commitments shall thereupon terminate, the unpaid
LC Reimbursement Obligations and all interest and all other indebtedness or
obligations of any and every kind owing by the Credit Parties to the
Administrative Agent, the LC Issuing Bank and/or any of the Lenders hereunder or
under any other Financing Document shall automatically become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

Section 6.02 Notice of Default.

        The Administrative Agent shall give notice to the Borrower under
clause (c) of Section 6.01 promptly upon being requested to do so by the
Required Lenders and shall thereupon notify all the Lenders thereof.


ARTICLE 7
THE ADMINISTRATIVE AGENT


Section 7.01 Appointment and Authorization.

        Each of the Lenders and the LC Issuing Bank irrevocably appoints and
authorizes the Administrative Agent (i) to sign and deliver the Security
Documents and (ii) to take such action as agent on its behalf and to exercise
such powers under the Financing Documents as are delegated to it by the terms
thereof, together with all such powers as are reasonably incidental thereto.

Section 7.02 Administrative Agent and Affiliates.

        Bank of America shall have the same rights and powers under the
Financing Documents as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent and the term
"Lender" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity. Bank of America and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any of the Borrower's Subsidiaries or Equity Affiliates as if it
were not the Administrative Agent under any of the Financing Documents.

27

--------------------------------------------------------------------------------




Section 7.03 Action by the Administrative Agent.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Financing Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

        (a)   shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

        (b)   shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Financing Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Financing Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Financing Document or applicable law;

        (c)   shall not, except as expressly set forth herein and in the other
Financing Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

        The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided hereunder) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by a Borrower, a Lender or the LC Issuing
Bank.

        The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Financing Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Financing Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 7.04 Consultation with Experts.

        The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it with reasonable care and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

28

--------------------------------------------------------------------------------




Section 7.05 Liability of the Administrative Agent.

        Neither the Administrative Agent, nor any of its Affiliates and their
respective directors, officers, agents or employees shall be liable for any
action taken or not taken by such Person in connection with any Financing
Document (i) in the absence of its own gross negligence or willful misconduct or
(ii) with the consent or at the request of the Required Lenders, provided that
this clause (ii) shall not affect any rights the Borrower may have against the
Lenders that made such request. Neither the Administrative Agent, nor its
Affiliates and their respective directors, officers, agents or employees shall
be responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with any Financing
Document; (ii) the performance or observance of any of the covenants or
agreements of the Borrower in any Financing Document; (iii) the satisfaction of
any condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of any Financing Document or any other instrument or writing
furnished in connection therewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Financing Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Section 7.06 Indemnification.

        The Lenders shall, ratably in accordance with their Credit Exposures,
indemnify the Administrative Agent, the LC Issuing Bank and their respective
Affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the relevant indemnitee's gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
the Financing Documents or any action taken or omitted by the relevant
indemnitee thereunder.

Section 7.07 Credit Decision.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Financing Documents.

29

--------------------------------------------------------------------------------




Section 7.08 Successor Administrative Agent.

        The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $50,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Financing Documents (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders or the LC Issuing Bank under any of the Financing Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations (excepting liabilities previously incurred)
hereunder. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

Section 7.09 Fees.

        The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon between the Borrower
and the Administrative Agent.

Section 7.10 Other Agents.

        The Syndication Agent, in its capacity as such, shall have no duties or
obligations of any kind under the Financing Documents. The use of the term
"Agent" in this Agreement is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and, in the
case of the Administrative Agent, such term is intended to create or reflect
only an administrative relationship between independent contracting parties.

30

--------------------------------------------------------------------------------





ARTICLE 8
CHANGE IN CIRCUMSTANCE


Section 8.01 Increased Cost and Reduced Return.

        (a)   If, on or after the date hereof, in the case of any Letter of
Credit or any obligation to issue or participate in any Letter of Credit, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Domestic Lending Office) or the LC Issuing Bank with any
request or directive (whether or not having the force of law) made on or after
the date of this Agreement by any such authority, central bank or comparable
agency shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
(including Letters of Credit and participations therein) extended by, any Lender
(or its Domestic Lending Office) or the LC Issuing Bank or shall impose on any
Lender (or its Domestic Lending Office) or the LC Issuing Bank or on the London
interbank market any other condition affecting its obligations hereunder in
respect of Letters of Credit, and the result of any of the foregoing is to
increase the cost to such Lender (or its Domestic Lending Office) or the LC
Issuing Bank of issuing or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by such Lender (or its Domestic
Lending Office) or the LC Issuing Bank under this Agreement, by an amount deemed
by such Lender or the LC Issuing Bank to be material, then, within 15 days after
demand by such Lender or the LC Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender or the LC Issuing Bank such
additional amount or amounts as will (subject to subsection (e) of this Section)
compensate such Lender or the LC Issuing Bank for such increased cost or
reduction.

        (b)   If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made on or after the date of this
Agreement by any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on capital of such Lender (or its
Parent) as a consequence of such Lender's obligations hereunder to a level below
that which such Lender (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will (subject to subsection (d) of this
Section) compensate such Lender (or its Parent) for such reduction.

31

--------------------------------------------------------------------------------






        (c)   Each Lender and the LC Issuing Bank will promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender or the LC
Issuing Bank to compensation pursuant to this Section and will designate a
different Domestic Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Lender or the LC Issuing Bank, be otherwise disadvantageous to it. A certificate
of any Lender or the LC Issuing Bank claiming compensation under this Section
and setting forth in reasonable detail the additional amount or amounts to be
paid to it hereunder and the method of calculation thereof and shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender or the LC Issuing Bank may use any reasonable averaging and attribution
methods.

        (d)   No Lender shall be entitled to claim compensation pursuant to this
Section for (i) Taxes or Other Taxes (as such terms are defined in Section 8.04)
or (ii) any increased cost or reduction incurred or accrued more than 90 days
before such Lender first notifies the Borrower of the change in law or other
circumstance on which such claim is based.

Section 8.02 Taxes.

        (a)   For purposes of this Section, the following terms have the
following meanings:

        "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings with respect to any payment by the
Borrower pursuant to any Financing Document, and all liabilities with respect
thereto, excluding (i) in the case of each Lending Party, taxes imposed on its
income, and franchise or similar taxes imposed on it, by a jurisdiction under
the laws of which it is organized or in which its principal executive office is
located or in which its Domestic Lending Office is located and (ii) in the case
of each Lender, any United States withholding tax imposed on such payments but
only to the extent that such Lender is subject to United States withholding tax
at the time such Lender first becomes a party to this Agreement.

        "Other Taxes" means any present or future stamp or documentary taxes and
any other excise or property taxes, or similar charges or levies, which arise
from any payment made pursuant to any Financing Document, or from the execution
or delivery of, or otherwise with respect to, any Financing Document.

        (b)   Any and all payments by any Borrower to or for the account of any
Lending Party under any Financing Document shall be made without deduction for
any Taxes or Other Taxes; provided that, if the Borrower shall be required by
law to deduct any Taxes or Other Taxes from any such payment, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 8.02) such Lending Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.01, the original or a certified copy of a
receipt evidencing payment thereof.

        (c)   The Borrower agrees to indemnify each Lending Party for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.04) paid by such Lending Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lending Party makes
demand therefor.

32

--------------------------------------------------------------------------------






        (d)   Each Lending Party organized under the laws of a jurisdiction
outside the United States, on or prior to its execution and delivery of this
Agreement in the case of each Lending Party listed on the signature pages hereof
and on or prior to the date on which it becomes a Lending Party in the case of
each other Lending Party, and from time to time thereafter if requested in
writing by the Borrower (but only so long as such Lending Party remains lawfully
able to do so), shall provide the Borrower and the Administrative Agent with
Internal Revenue Service form W-8ECI or W-8BEN, as appropriate, or any successor
form prescribed by the Internal Revenue Service, certifying that such Lending
Party is entitled to benefits under an income tax treaty to which the United
States is a party which exempts such Lending Party from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Lending Party or certifying that the income receivable
pursuant to the Financing Documents is effectively connected with the conduct of
a trade or business in the United States.

        (e)   For any period with respect to which a Lending Party has failed to
provide the Borrower and the Administrative Agent with the appropriate form
pursuant to Section 8.02(d) (unless such failure is due to a change in treaty,
law or regulation occurring after the date on which such form originally was
required to be provided), such Lending Party shall not be entitled to
indemnification under Section 8.02(b) or (c) with respect to Taxes imposed by
the United States; provided that if a Lending Party, which is otherwise exempt
from or subject to a reduced rate of withholding tax, becomes subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Lending Party shall reasonably request to assist such
Lending Party to recover such Taxes.

        (f)    If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 8.02, such Lender will change
the jurisdiction of its Domestic Lending Office if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.


ARTICLE 9
MISCELLANEOUS


Section 9.01 Notices.

        All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, telex, facsimile transmission or
similar writing) and shall be given to such party:

        (x)   in the case of the Borrower or the Administrative Agent, at its
address, facsimile number or telex number set forth on Schedule 9.01 hereto,

        (y)   in the case of any Lender, at its address, facsimile number or
telex number set forth in its Administrative Questionnaire or

        (z)   in the case of any party, such other address, facsimile number or
telex number as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrower.

Each such notice, request or other communication shall be effective (i) if given
by telex, when such telex is transmitted to the telex number referred to in this
Section and the appropriate answerback is received, (ii) if given by facsimile
transmission, when transmitted to the facsimile number referred to in this
Section and confirmation of receipt is received, (iii) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iv) if given by any other means,
when delivered at the address referred to in this Section; provided that notices
to the Administrative Agent or the LC Issuing Bank under Article 2 or Article 8
shall not be effective until received.

33

--------------------------------------------------------------------------------



Section 9.02 No Waivers.

        No failure or delay by any Lending Party in exercising any right, power
or privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

Section 9.03 Expenses; Indemnification.

        (a)   The Borrower shall pay (i) all out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation and
administration of the Financing Documents, any waiver or consent thereunder or
any amendment thereof or any Default or alleged Default thereunder, (ii) all
out-of-pocket expenses of BAS and CUSA (but not any fees and disbursements of
counsel) in connection with the preparation of the Financing Documents and
(ii) if an Event of Default occurs, all out-of-pocket expenses incurred by each
Lending Party, including (without duplication) the fees and disbursements of
outside counsel and the allocated cost of inside counsel, in connection with
such Event of Default and any collection, bankruptcy, insolvency, workout or
other enforcement proceedings resulting therefrom.

        (b)   The Borrower shall indemnify each Lending Party, BAS, CUSA and
their respective Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of any Financing Document or any actual or proposed
use by the Borrower or any of its Subsidiaries or Equity Affiliates of any
Letters of Credit or any proceeds of the Loans; provided that no Indemnitee
shall have the right to be indemnified hereunder for such Indemnitee's own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

        (c)   To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Letter of Credit or the use of the proceeds thereof.

34

--------------------------------------------------------------------------------






Section 9.04 Set-offs; Sharing.

        (a)   If (i) an Event of Default has occurred and is continuing and
(ii) the requisite Lenders have requested the Administrative Agent to declare
the LC Reimbursement Obligations to be immediately due and payable pursuant to
Section 6.01, or the LC Reimbursement Obligations and other obligations under
the Financing Documents have become immediately due and payable without notice
as provided in Section 6.01, then each Lending Party and each of their
respective Affiliates is hereby authorized by the Borrower at any time and from
time to time, to the extent permitted by applicable law, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lending
Party or any such Affiliate to or for the account of the Borrower against any
obligations of the Borrower to such Lending Party now or hereafter existing
under this Agreement, regardless of whether any such deposit or other obligation
is then due and payable or is in the same currency or is booked or otherwise
payable at the same office as the obligation against which it is set off and
regardless of whether such Lending Party shall have made any demand for payment
under this Agreement. Each Lending Party agrees promptly to notify the Borrower
after any such set-off and application made by such Lending Party; provided that
any failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Lending Parties under this subsection are in
addition to any other rights and remedies which they may have.

        (b)   Each Lender agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to the
participations in LC Reimbursement Obligations held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of participations in LC Reimbursement Obligations held by such other Lender, the
Lender receiving such proportionately greater payment shall purchase such
participations in LC Reimbursement Obligations held by the other Lenders, and
such other adjustments shall be made, as may be required so that all such
payments of participations in LC Reimbursement Obligations held by the Lenders
shall be shared by the Lenders pro rata.

        (c)   Nothing in this Section shall impair the right of any Lender to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness in respect of the LC Reimbursement Obligations.

        (d)   The Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in a LC
Reimbursement Obligation, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

35

--------------------------------------------------------------------------------






Section 9.05 Amendments and Waivers.

        Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by the Borrower and the
Required Lenders (and, if the rights or duties of the LC Issuing Bank are
affected thereby, by the LC Issuing Bank, as the case may be); provided that no
such amendment or waiver shall:

        (i)    unless signed by all the Lenders, increase or decrease any
Commitment (except for a ratable decrease in all the Commitments), postpone the
date fixed for the termination of any Commitment or, except as expressly
provided in Section 2.01(f), extend the expiry date of any Letter of Credit,
reduce the amount of any LC Reimbursement Obligation or any interest thereon, or
postpone the Termination Date or any date fixed for any payment of any LC
Reimbursement Obligation or any interest thereon;

        (ii)   unless signed by all the Lenders entitled to receive such fees,
reduce or postpone the date fixed for any scheduled payment of fees hereunder;
or

        (iii)  unless signed by all the Lenders, change any provision of this
Section or any other provision of this Agreement specifying which Lenders may
take any action that the Lenders or any of them are entitled to take hereunder.

Section 9.06 Successors and Assigns.

        (a)   The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights under the Financing Documents without the prior written
consent of all the Lenders and the LC Issuing Bank.

        (b)   Any Lender may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Commitment or
any or all of its participations in the Letters of Credit. If any Lender grants
such a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower, the LC
Issuing Bank and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Financing Documents. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower and the LC Issuing Bank under the Financing Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision thereof; provided that such participation agreement may provide
that such Lender will not agree to any modification, amendment or waiver of this
Agreement described in clause (i) or (ii) of Section 9.05 without the consent of
the Participant. An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).

36

--------------------------------------------------------------------------------






        (c)   Any Lender may at any time after the Closing Date assign to an
Eligible Assignee all, or a pro rata part of all, of its rights and obligations
under the Financing Documents, and such Eligible Assignee shall assume such
rights and obligations, pursuant to an Assignment and Assumption Agreement
substantially in the form of Exhibit A hereto signed by such Eligible Assignee
and such transferor Lender; provided that:

        (A)  if such Eligible Assignee is not an Affiliate of the transferor
Lender and was not a Lender immediately prior to such assignment, then, unless
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise agree, the portion of the transferor Lender's
Commitment assigned to such Eligible Assignee shall be at least $5,000,000; and

        (B)  unless the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise agree or the transferor
Lender assigns its entire Commitment to such Eligible Assignee, the transferor
Lender and/or its Affiliates shall retain, in the aggregate, a Commitment at
least equal to $5,000,000.

When such Assignment and Assumption Agreement has been signed and delivered to
the Administrative Agent and such Eligible Assignee has paid to such transferor
Lender an amount equal to the purchase price agreed between such transferor
Lender and such Eligible Assignee, such Eligible Assignee shall be a Lender
party to this Agreement and shall have all the rights and obligations of a
Lender to the extent set forth in such Assignment and Assumption Agreement, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Eligible Assignee. In connection with any such assignment, either the transferor
Lender or the Eligible Assignee shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Eligible Assignee is not incorporated under the laws of the United States or
a State thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.02(d).

        (d)   Any Lender may at any time assign all or any portion of its rights
under the Financing Documents to a Federal Reserve Bank. No such assignment
shall release the transferor Lender from its obligations thereunder.

        (e)   No Eligible Assignee, Participant or other transferee of any
Lender's rights shall be entitled to receive any greater payment under or by
reason of Section 8.01 or 8.02 than such Lender would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrower's prior written consent or by reason of the provisions of
Section 8.01 or 8.02 requiring such Lender to designate a different Domestic
Lending Office under certain circumstances or, in the case of an Eligible
Assignee, at a time when the circumstances giving rise to such greater payment
did not exist. Subject to the foregoing limitation, any Lender claiming
compensation or indemnification pursuant to Section 8.01 or 8.02 may include in
its claim similar compensation or indemnification for any Participant having a
participating interest in such Lender's rights.

Section 9.07 No Reliance on Margin Stock as Collateral.

        Each of the Lenders represents to the Administrative Agent and each of
the other Lenders that it in good faith is not relying upon any "margin stock"
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.

37

--------------------------------------------------------------------------------




Section 9.08 Confidentiality.

        Each Lending Party agrees to keep any information delivered or made
available by the Borrower to it confidential from anyone other than persons
employed or retained by such Lending Party who are, or are expected to be,
engaged in evaluating, approving, structuring or administering the credit
facility provided herein; provided that nothing herein shall prevent any Lending
Party from disclosing such information (a) to any other Lending Party, (b) to
any other Person if reasonably incidental to the administration of the credit
facility provided herein, (c) upon the order of any court or administrative
agency, (d) upon the request or demand of any regulatory agency or authority,
(e) which had been publicly disclosed other than as a result of a disclosure by
any Lending Party prohibited by this Agreement, (f) in connection with any
litigation to which such Lending Party or any of its Affiliates may be a party,
(g) to the extent necessary in connection with the exercise of any remedy
hereunder, (h) to such Lending Party's legal counsel and independent auditors,
(i) to any Affiliate of such Lending Party, solely in connection with this
Agreement or any other transaction or proposed transaction between such Lending
Party and/or its Affiliates and the Borrower and/or its Affiliates, and
(j) subject to provisions substantially similar to those contained in this
Section, to any actual or proposed Participant or Eligible Assignee.

Section 9.09 WAIVER OF JURY TRIAL.

        THE BORROWER AND EACH LENDING PARTY HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE
FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 9.10 GOVERNING LAW; SUBMISSION TO JURISDICTION.

        EACH OF THE FINANCING DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE BORROWER HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. THE BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 9.11 Counterparts; Integration.

        This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

38

--------------------------------------------------------------------------------




Section 9.12 USA PATRIOT Act Notice.

        Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


Borrower:
 
 
 
 
 
 
TENET HEALTHCARE CORPORATION
 
 
By:
 
/s/  F. SCOTT KELLMAN      

--------------------------------------------------------------------------------

Name: F. Scott Kellman
Title: Senior Vice President, Corporate
Finance and Treasurer
Administrative Agent:
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
 
/s/  KEVIN R. WAGLEY      

--------------------------------------------------------------------------------

Name: Kevin R. Wagley
Title: Senior Vice President
Lenders:
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as LC Issuing Bank and Lender
 
 
By:
 
/s/  KEVIN R. WAGLEY      

--------------------------------------------------------------------------------

Name: Kevin R. Wagley
Title: Senior Vice President
 
 
CITICORP USA, INC.,
as Syndication Agent and Lender
 
 
By:
 
/s/  MYLES KASSIN      

--------------------------------------------------------------------------------

Name: Myles Kassin
Title: Vice President

39

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE 1 DEFINITIONS
ARTICLE 2 THE LETTERS OF CREDIT
ARTICLE 3 CONDITIONS
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
ARTICLE 5 COVENANTS
ARTICLE 6 DEFAULTS
ARTICLE 7 THE ADMINISTRATIVE AGENT
ARTICLE 8 CHANGE IN CIRCUMSTANCE
ARTICLE 9 MISCELLANEOUS
